Citation Nr: 1516802	
Decision Date: 04/20/15    Archive Date: 04/24/15

DOCKET NO.  13-11 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to special monthly compensation, including due to aid and attendance or housebound status.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel






INTRODUCTION

The Veteran had active service from May 2003 to April 2004.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran did not demonstrate instability to dress himself, keep himself ordinarily clean, or physical or mental incapacity which required care or assistance on a regular basis at any point during the period on appeal.

2.  The evidence does not establish the Veteran was permanently housebound by reason of his service-connected disability at any point during the period on appeal.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation, including due to aid and attendance or housebound status, have not been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking entitlement to special monthly compensation based on aid and attendance and/or housebound status.  Generally, claims for special monthly compensation (SMC) are governed by the provisions set forth at 38 U.S.C.A. § 1114; 38 C.F.R. §§ 3.350 and 3.352.  SMC for aid and attendance is awarded if, in applicable part, the Veteran demonstrates an inability to dress himself, keep himself ordinarily clean, or physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a).

The requirements for housebound SMC under 38 C.F.R. § 3.350 are met when the Veteran has a single service-connected disability rated at 100 percent and (1) another service-connected disability rated at 60 percent or more, or (2) is permanently housebound by reason of service-connected disability or disabilities. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i) (emphasis added).  The regulations further clarify the requirement of section (2) is met when the Veteran is substantially confined as a direct result of his service-connected disabilities to his dwelling or is institutionalized and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  As will be discussed, the evidence does not establish the Veteran met the criteria for either type of SMC at any point during the period on appeal.

In this case, the Veteran was assigned a total disability rating for his service-connected paranoid schizophrenia from September 2, 2005 through April 30, 2015.  Effective May 1, 2015, his rating was reduced to 50 percent.  Therefore, he met the initial criteria for SMC based on housebound status from September 2005 to April 2015.

In 2004, the Veteran was found not guilty by reason of insanity to several counts of arson.  He initially served in jail until August 2005.  He was then transferred to custody as an inmate at Oregon State Hospital under the Psychiatric Security Review Board (PSRB) from September 2, 2005 to July 2010.  In several written statements, the Veteran's representative has primarily asserted that the Veteran was entitlement to special month compensation due to housebound status during this period of hospitalization.

Even though the Veteran was residing in a psychiatric facility for September 2005 through July 2010, the evidence does not establish he required assistance on a regular basis to protect him from daily hazards or was permanently housebound.  Instead, the records from Oregon State Hospital reflect the Veteran was generally in sound mental health throughout his treatment.

At his August 2005 admission and baseline psychiatric assessment at Oregon Hospital, his mental capacity was found to be within normal limits.  Treatment records from his period of hospitalization do not reflect he experienced any current psychotic symptoms, but he was placed on antipsychotic medication in order to prevent future episodes of psychosis.  Treatment records from 2006 reflect he was considered a low risk patient, and demonstrated good intellect and work ethic.  He attended classes and maintained employment at the facility.  In a September 2007 progress update note, the Veteran was noted to have one of the best Brief Psychiatric Rating Scale scores for any patient the physician had ever seen at Oregon State Hospital.  The physician continued that were it not for the Veteran's ongoing correctional sentence, the facility would be working to place him in the community.  The treating medical professionals consistently noted an expected good prognosis for the Veteran's success after release from his PSRB sentence.  Therefore, the records from this period of hospitalization do not reflect the Veteran was confined as a direct result of his service-connected paranoid schizophrenia, but rather as a result of his legal sentence.

Following his release from the Oregon State Hospital, the Veteran was provided with a VA examination in December 2012.  The examiner indicated the Veteran lived by himself and was able to groom and care for himself, as well as the apartment.  He also noted the Veteran was able to travel beyond his domicile without restriction.  The Veteran was required to check in with his case manager up to three times a day, but was able to perform all self-care functions on his own.

The claims file does not include any additional evidence suggesting the Veteran was impaired in travel from his dwelling or otherwise required regular care.

Based on all the foregoing, the Veteran has not met the criteria for SMC based on aid and attendance or housebound status at any point during the period on appeal.  First, the evidence does not reflect he was unable to dress himself or required care on a regular basis to protect him from hazards incident to daily life at any point during the period on appeal.  Even during his residence at Oregon State Hospital, the Veteran was consistently noted to present as well-groomed and largely independent.  Following his release, he lives on his own in an apartment and is able to care for himself.  Therefore, SMC due to aid and attendance is not warranted at any point during the period on appeal.

Additionally, the evidence does not establish the Veteran met the criteria for SMC due to housebound status at any point, including during the period from September 2, 2005 and July 2010.  Instead, even during his residence at Oregon State Hospital, the evidence does not establish the Veteran was substantially confined as a direct result of his service-connected disability.  Instead, several medical professionals noted that but for the Veteran's sentence stemming from criminal activities, he would have been released from the hospital and placed in the community.  Additionally, the evidence does not establish the Veteran's confinement was reasonable certain to continue throughout his lifetime, as evidenced by his release in July 2010.  Furthermore, following his release the Veteran was able to live on his own with an unrestricted ability to travel from his dwelling.  Therefore, the evidence does not establish the Veteran met the criteria for SMC due to housebound status at any point during the period on appeal, including during his hospitalization.  

Accordingly, the elements of entitlement to SMC have not been met, and the Veteran's appeal is denied.





	Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to veterans.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Notice must be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the present case, required notice was provided by a letter dated in August 2009, which informed the Veteran of all the elements required by the Pelegrini II Court prior to initial AOJ adjudication.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as have service treatment records.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined. 

The Veteran was also provided with a VA examination, the report of which has been associated with the claims file.  The Board finds the VA examination was thorough and adequate, and provided a sound basis upon which to base a decision with regard to the Veteran's claim.  The VA examiner personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his disability.  Furthermore, neither the Veteran nor his representative has voiced any issue with the adequacy of the examination.
As discussed, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

Entitlement to special monthly compensation, including due to aid and attendance or housebound status, is denied.




____________________________________________
R. FEINBERG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


